Denison, J.,
dissenting.
I think the judgment of the District Court is right. Some of my colleagues think the ballot title and submission clause, referred to in S. L. 1919, 431-2, are one and the same. That cannot be, because the statute refers to three things, title, ballot title and submission clause. It cannot grammatically be construed to refer to but two.
Others think the words “Yes” and “No” in the ballot title are not a part thereof but. constitute the submission clause. It seems clear to me that they are a part of the ballot title and- cannot be conceived to be a submission clause at all, but if they could they do not comply with the requirement of the statute that the submission clause *186“shall correctly and fairly express the true intent and meaning of the act.”
Under section 3, therefore, the petition in question could have no force or effect.